Motion by petitioner to confirm report of Official Referee, dated September 14, 1961, finding respondent guilty of the charges made, and recommending that he be suspended from practice of the law for a period of two years. Motion granted with respect to so much of the report as finds respondent guilty, and motion denied insofar as the report recommends suspension. Respondent has been found guilty of participating in a fraud upon an insurance company. Since such misconduct shows serious moral turpitude on the part of respondent, he must be disbarred. Accordingly, he is disbarred and his name is ordered to be struck from the roll of attorneys. Cross motion by respondent to disaffirm the report and to dismiss the petition, or, in the alternative, to reduce the suspension to a period not exceeding six months. Motion denied. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.